Citation Nr: 9921483	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-10 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The veteran retired in July 1975, after completing more that 20 
years of active military service.

This appeal arises from a December 1997 notice of disagreement 
(NOD), and the veteran's July 1998 substantive appeal.  

The Board interprets statements made by the veteran in his July 
1998 as a claim for increased ratings for his service-connected 
disabilities, and in January 1999 he submitted VA from 21-8940, 
for a total rating based on unemployability.  In the course of 
this appeal, statements made by the veteran have been construed 
by the Board as raising the issue of entitlement to service 
connection for disability of the cervical area.  These issues 
have not been developed for appeal and will not be considered by 
the Board at this time.  The RO's attention is directed to the 
claims for action deemed appropriate.  

The RO, in a December 1998 rating action granted service 
connection for peripheral neuropathy of the upper and lower 
extremities, and glaucoma.  There is no NOD as to the ratings 
assigned, and these issues are not before the Board, inasmuch as 
they raise separate and distinct claims that have not yet been 
considered.  Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  There is no competent medical evidence of low back disability 
in service, of manifestations of arthritis of the back within one 
year after service or of a relationship between the post-service 
low back disability and service.

2.  There is no evidence of chronic knee disability in service, 
of manifestations of arthritis of the knees within one year after 
service or competent medical evidence of nexus between the post-
service bilateral arthritis of the knees, and service.

CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) West 1991 
& Supp. 1999).

2. The appellant's claim for service connection for bilateral 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation of 
the person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded claim is 
"[a] plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a)."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief by 
a fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  Second, there 
must be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence). Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the in-
service injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

The Court has further held that the second and third elements of 
a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence that 
a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and post-
service symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service or 
during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well grounded.  
Id.

The veteran's representative, in a written presentation dated 
March 15, 1999, requested that the claim be remanded for further 
development, to include all treatment records referred to by the 
veteran while on active duty.  It was also alleged that the RO 
failed to follow the provisions of M21-1, Part VI, §§ 1.01b, 
2.10f, and that substantive provision of the M21-1 were the 
equivalent of Department regulations and binding on the VA.  
Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992).  Therefore 
remand under 38 C.F.R. § 19.9 is appropriate.  

Both the U. S. Court of Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit have held that 
38 U.S.C.A. § 5107(a) requires that, if a well-grounded or 
plausible claim has not been submitted, there is not duty on the 
part of the VA to assist in the claims full development.  Epps v. 
Gober, 126 F.3rd 1464, 1467 (Fed. Cir. 1997).  The Board finds 
these holdings clearly point to the conclusion that the 
provisions in M21-1 purporting to relieve the claimant of the 
initial obligation to come forward with a well grounded claim are 
in contravention of the law and hence of no legal effect.  


Low Back Disability

Background

Service medical records do not reflect any low back complaints, 
injury, or disability in service.  In October 1968 he was treated 
for a superficial abscess in the mid back, and in November 1968 
he complained of a "catch" in the mid back after heavy lifting.  
The pertinent diagnosis was muscle strain, mid back.  
Examinations in the 1970's, accompanied by a Report of Medical 
History, all show that the veteran denied having or having had 
arthritis, and recurrent back pain, and no back disability was 
shown on physical examination.

Post-service records do not show any low back treatment.  Dr. 
McClure, in a statement to a state rehabilitation disability 
service, dated April 28, 1992, noted, among other disorder, that 
the veteran had marked degenerative osteoarthritis of the lumbar 
spine.  There was no supporting documentation.  

The veteran in a statement in July 1997 reported back treatment 
in service, 1961-63, and 1975.  There is no objective evidence to 
support his statement.

The veteran, in a statement in October 1997, in regard to his 
back and knees, noted that when first in service he was involved 
in heavy lifting, and moving parts and supplies up and down ship 
ladders. He again noted a back problem around 1961-62, but had no 
record of it and explained that it must have been inadvertently 
left out of his permanent records.  He also noted reporting a 
back problem in November 1968.

In June 1998 the veteran submitted authorizations for release of 
information for 2 private physicians.  The RO followed-up or 
these requests, and some private records, pertinent to the 
claims, were received.

VA Chest X-ray studies in July 1998 showed degenerative change of 
the thoracic spine, and kyphosis.

Records of private outpatient treatment from 1978 to 1998, 
received in September 1998, show a diagnosis of degenerative 
osteoarthritis of the spine in March 1993.  Dr. McClure, in a 
statement in September 1998, noted the veteran's long history of 
arthritis.

Analysis

In regard to this claim for VA benefits, the law requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Under the law and the decision of the court, it is the 
obligation of the appellant to come forth with such evidence.  
While the post-service diagnosis of arthritis of the lumbar spine 
(low back), satisfies the first element of a well-grounded claim, 
the third element of a well grounded claim is not satisfied as 
there is no medical evidence that a low back disability existed 
in service, that the arthritis of the lumbar spine existed to a 
compensable degree within one year post service, or that there is 
a relationship between the current low back disability and 
service.  The veteran himself is not shown to possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to service, and his statements as 
to matters of medical diagnosis and causation are of no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, 
while he is competent to describe symptoms, he is not competent 
to link symptoms to an underlying medical disability that is 
itself not perceptible to a lay party.  Thus, he can not well 
ground his claim based upon continuity of symptoms.  Savage, 
supra.  Accordingly, as the appellant has not provided competent 
evidence of a nexus between current claimed disability and injury 
or disease of service origin, his claim is not well grounded.

Even if the Board were to view the mid back complaint in 1968 
with the degenerative changes in the thoracic spine in 1998, as 
part of the veteran's claim, such a claim would fail for the same 
reason shown above; there is no medical evidence of nexus between 
the complaint in service and current mid-back disability.


Bilateral Knee Disability

Background

Reports of Medical History for the veteran in the 1970's, 
associated with examinations, show that the veteran denied having 
or having had "trick" or lock knee, arthritis and lameness.  
The veteran's service medical records do not reflect any knee 
injuries, or complaints, prior to the complaints of pain behind 
the left knee and lower leg for three days in July 1975.  He 
denied injury or strain.  Physical examination disclosed point 
tenderness in the popliteal fossa but no masses.  There was no 
muscle tenderness, heat or redness.  There was a full range of 
motion.  He was seen again several days later improved.  There 
was no tenderness behind the knee, but deep pressure in the calf 
produced pain.  The impression was superficial phlebitis.  The 
examination for retirement in April 1975 revealed normal 
pertinent findings.   

On VA general medical examination in July 1992, the veteran, in 
providing a medical history, reported arthritis of both knees.  
Physical examination noted crepitus on flexion and extension of 
both knees, and genu varum deformity.  The pertinent diagnosis 
was degenerative joint disease of the bilateral knees.

Dr. McClure, in the April 28, 1993 statement to the state 
rehabilitation commission, noted that the veteran had arthritis 
in both knees.  There was no supporting X-ray documentation of 
the arthritis.  

The veteran, in his October 1997 statement, noted the stress on 
his knees in service, and explained that his bilateral knee 
condition developed in service from constantly going up and down 
shipboard ladders carrying heavy items.  He included pictures 
that he reported showed his legs to be bowed later in life, and 
that he was not born that way.  He noted the 1975 complaint of 
pain behind his knee, and that no X-ray studies were taken as the 
doctor was young and inexperienced.  He reported that his service 
medical records did not give a complete and accurate medical 
history.  The photos are in file.  

Dr. McClure, in a January 22, 1998 statement, noted that the 
veteran had a long-standing history of pain and arthritis in 
multiple joints, including both knees.  

When examined by the VA in June 1998, for another disability, the 
examiner noted very poor alignment of both lower extremities with 
a very noticeable "bow legged" deformity/genu varum with gap 
between the knees approximately 12 cm (centimeters).  The 
pertinent diagnosis was severe "bow legged deformity."  The 
examiner noted that the problems with the veteran's legs were 
related to deformity that had begun when the veteran started 
walking.  The examiner noted that the veteran denied this and 
maintained that it was a residual of his service.  

The veteran, in his July 1998 substantive appeal, reported that 
his July 1975 complaint of knee pain was just the beginning of 
his knee problems.  

Records of private outpatient treatment for the veteran, from 
1978 to 1998, received in September 1998, show tendonitis in the 
left patella tendon in August 1980, tendonitis in the knee from 
"climbing ladder," in December 1983, and osteoarthritis of the 
knees, in May 1991, with periodic treatment for the knees 
continuing to the present.  The records prior to 1991 do not 
reflect arthritis of the knees.  Dr. McClure, in a statement in 
September 1998, noted the veteran's long history of arthritis, 
including both knees.

Analysis

As noted above, the law requires more than just an allegation 
that claimed disability is related to service; a claimant must 
submit supporting evidence.  Under the law and the decision of 
the court, it is the obligation of the appellant to come forth 
with such evidence.  While the post-service diagnosis of 
arthritis of the bilateral knees, satisfies the first element of 
a well-grounded claim, the third element of a well grounded claim 
is not satisfied as there is no medical evidence that bilateral 
knee disability existed in service, that the arthritis of the 
knees existed to a compensable degree within one year post 
service, or that there is a relationship between the current 
bilateral arthritis of the knees and service.  The 1975 service 
medical records do not diagnosis a knee disability, but do 
provide a diagnosis of another disorder to account for the knee 
symptoms.  Clearly, this evidence can not establish the presence 
of arthritis of the knees in service.  The report of Dr. McClure 
in 1998 that the veteran had "long standing" arthritis is far 
too vague to support the implication that the arthritis was 
related to a period of service ending some twenty-three years 
earlier, particularly as the physician's own records do not show 
arthritis of the knees prior to 1991.  The veteran himself is not 
shown to possess the medical expertise to determine the etiology 
of his various medical symptoms or their relationship to service, 
and his statements as to matters of medical diagnosis and 
causation are of no probative value.  See Espiritu.  Likewise, 
while he is competent to describe symptoms, he is not competent 
to link symptoms to an underlying medical disability that is 
itself not perceptible to a lay party.  Thus, he can not well 
ground his claim based upon continuity of symptoms.  Savage, 
supra.  Accordingly, as the appellant has not provided competent 
evidence of a nexus between current claimed disability and injury 
or disease of service origin, his claim is not well grounded.

The Board has, of course, considered the veteran's contentions 
that his bowed legs are related to his activities in service.  
However, the photographs and his testimony alone, are not 
sufficient to make the claim well grounded, as a medical opinion 
would be required to establish not only a causal connection 
between bowed legs and service, but also to link bowed legs to 
arthritis.  See Grottveit.   In this case, not only is the record 
devoid of a competent medical opinion indicating bowed legs began 
in service, the medical opinion provided by the VA examiner in 
June 1998 clearly links the bowed leg disorder to the claimant's 
childhood, not service.  Nor is there a further medical opinion 
linking bowed legs to arthritis.


ORDER

Service connection for low back disability, and bilateral knee 
arthritis, are denied as the claims are not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

